Citation Nr: 0935014	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-29 518	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a recurrent left 
varicocele.

2.  Entitlement to service connection fro a left inguinal 
hernia with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard in Alabama from 
March 2000 to July 2003 with a period of active duty for 
training (ADT) from May 2000 to September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in January 2004, August 
2004, and August 2006 by the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied service connection for a bladder dysfunction and 
recurrent left varicocele, kidney stones, and a left inguinal 
hernia with scar, respectively.

The Veteran testified at personal hearings before RO 
personnel in March 2005, February 2007, and May 2008; he 
testified at a personal hearing before the undersigned 
Veterans Law Judge in November 2008.  Transcripts of these 
hearings are of record.  

In November 2008, the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
claims on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement dated in 
November 2008 that is included in the record.  The Board 
accepts this evidence for inclusion in the record on appeal, 
also noting that it had been submitted previously.  See 38 
C.F.R. § 20.1304 (2008).  

In January 2009 the Board denied the Veteran's claims for 
service connection for a recurrent left varicocele and a left 
inguinal hernia, in addition to a bladder disorder and kidney 
stones, which the Veteran explicitly withdrew in a May 2009 
Joint Motion for Remand.  The Veteran appealed the Board's 
action to the United States Court of Appeals for Veterans 
Claims (Court).  In a June 2009 Order, the Court vacated and 
remanded the portion of the January 2009 Board decision that 
denied the claims for service connection for a left 
varicocele and a left inguinal hernia.

In August 2009, the Veteran submitted to the Board additional 
evidence for consideration in connection with the inguinal 
hernia claim on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement dated in August 
2009 that is included in the record.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2008).  

The issue of entitlement to service connection for a left 
inguinal hernia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran is competent to describe symptomatology 
related to his claimed recurrent varicocele disability, to 
include swelling and pain in his groin with urinary 
frequency.

3.  The credibility of the Veteran's statements that he 
experienced symptoms of a left varicocele during the four-
month period of active duty for training is diminished by the 
internal inconsistencies of his statements regarding the 
onset of his symptomatology as well as inconsistencies with 
the contemporaneous medical evidence of record.

5.  A recurrent left varicocele disability is not shown to be 
related to military service.


CONCLUSION OF LAW

A recurrent left varicocele was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the Veteran's claim for 
entitlement to service connection for a recurrent left 
varicocele was received in June 2003.  In his substantive 
appeal of the denial of service connection for a recurrent 
left varicocele dated in August 2004, the Veteran stated that 
he would like to add inguinal hernia to his appeals process.  
In January 2006, he filed a claim for service connection for 
a left inguinal hernia with a scar.  In correspondence dated 
in July 2003, April 2004, and April 2006, he was notified of 
the provisions of the VCAA as they pertain to the issue of 
service connection.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  In addition, a letter dated in March 2006 
notified him of how VA determines the disability rating and 
effective dated when a disability is found to be connected to 
service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thereafter, the claims were reviewed and supplemental 
statements of the case were issued in June 2007 and July 
2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and private treatment records 
have been obtained and associated with his claims file, and 
he has been provided with a VA genitourinary examination to 
assess the nature of his claimed recurrent left varicocele 
disability.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304 (2008) 

The term "active military service" includes active duty, 
any period of active duty for training (ADT) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training (INADT) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including nephritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran's DD Form 214 (separation from service) verifies 
his period of active duty for training (ADT) from May to 
September 2000.  This was his only period of active duty.  
His remaining periods of service were periods of inactive 
duty for training (INADT).  

An Army National Guard (ANG) enlistment examination report 
dated in March 2000 listed an abnormal genitourinary finding, 
a left hydrocele, but noted that it was nondisqualifying.  In 
a corresponding report of medical history, the Veteran denied 
currently or ever having had frequent or painful urination, 
any bed wetting since age 12, or rupture or hernia.  Service 
treatment records from his period of ADT contained no 
complaints or findings related to any genitourinary disorder.  

In ANG Annual Medical Certificates dated in November 2000 and 
October 2001 the Veteran denied any medical problems and was 
found to be "fully fit."

In a new patient note from the Urology Clinic of Lower 
Alabama (Urology Clinic) dated in November 2002, the Veteran 
complained of chronic dysuria or frequency.  He reported a 
history of lifelong frequency.  Objective findings on 
physical examination included the following:  a loose mass in 
the left hemiscrotum consistent with either a large atypical 
varicocele or hernia; no hernia on the right; attempts at 
reducing the left mass were unsuccessful, but there was no 
swelling or inflammation.  There were no reports of any pain.  
The urologist, J. F., M.D., assessed frequency syndrome in a 
young male and left scrotal soft mass, and he diagnosed a 
left varicocele approximately one week later following a 
testicular ultrasound.

Private treatment records from J. F., M.D., dated from 
December 2002 to January 2003 showed continued complaints of 
urinary frequency and nocturia, which was noted to respond to 
Detrol LA.  The assessment included very large left 
varicocele and urinary frequency.

An operative report and a hospital discharge summary prepared 
by Dr. J. F. and dated in January 2003 showed that the 
Veteran underwent a same-day surgical procedure, a left 
varicocelectomy, for a large left varicocele, which was found 
by scrotal ultrasound and physical examination.  The 
discharge diagnosis was left varicocele, and a secondary 
discharge diagnosis was dysfunctional voiding possibly due to 
detrusor sphincter dyssynergia.  In a post-operative 
treatment record dated in January 2003, the Veteran reported 
dysfunctional voiding that was resolving spontaneously.

In a three-month follow-up note dated in April 2003, the 
assessment was (1) left hydrocele as a complication of the 
varicocele, (2) status post left varicocele, resolved with 
January 2003 varicocelectomy, and (3) dysfunctional voiding 
responding to Detrol.

In a private testicular ultrasound report from Medical Center 
Enterprise dated in May 2003, the impression included no 
gross hydrocele and left varicocele.  An additional 
radiologic consultation report of real-time imaging of the 
left scrotal area dated approximately one week later also 
documented an area of clinical concern associated with a 
varicocele pattern.  In a private treatment note from J. F., 
M.D., dated in May 2003, the assessment included left 
varicocele, recurrent.  In a treatment note dated in June 
2003, Dr. J. F.'s assessment was left varicocele, failed 
varicocelectomy now with salvage endoscopic occlusion; and 
dysfunctional voiding responding to Detrol.  

In a radiology report from the Radiology Associates of Dothan 
dated in May 2003, the Veteran underwent a testicular 
venography and left testicular vein embolization for a 
recurrent left varicocele.

A memorandum from the Alabama State Military Department dated 
in March (and June) 2003 showed that the Veteran would be 
medically discharged from the Alabama ANG in 75 days for 
varicocele and dysfunctional voiding; he was discharged from 
the Alabama ANG in July 2003.

The Veteran's original claim for service connection for a 
recurring varicocele and bladder disorder was received in 
June 2003.  He described the varicocele as a build-up of 
veins in the groin that causes pain, stating that he noticed 
his "left testicle was getting real big and causing pain."  
He stated that the varicocele disability began in November 
2002, on the same date that his claimed "overactive 
bladder" began, and the varicocele recurred in May 2003.

In a private treatment note from J. F., M.D., dated in August 
2003, the Veteran reported that he had been discharged from 
the National Guard and that his left varicocele, may be a 
service-connected disability.  He stated that he did not 
request or receive a Medical Board evaluation, and he now 
requested a retroactive evaluation.

A testicular ultrasound dated in August 2003 and requested by 
Dr. J. F. for a left lymphocele/hydrocele listed the 
impression as cannot exclude a mild left side epididymitis; 
no evidence for torsion or mass.  There were no findings 
reported related to a left varicocele, other than noting that 
the Veteran was status post varicocelectomy.  In an August 
2003 addendum to the August 2003 testicular ultrasound, 
Veteran returned for evaluation of the supratesticular area 
of the left inguinal region.  The impression was listed as 
follows:  the area of concern above the left testis is 
primarily that of vessels versus vessels and scarring, but 
did not increase in size with valsalva maneuver.

In a VA genitourinary examination report dated in September 
2003, the Veteran reported that he was doing maintenance on a 
truck when he suddenly experienced scrotum enlargement with 
pain.  He did not give the date of the onset of the pain, nor 
did he indicate where he was at the time of the incident.  He 
explained that he saw a doctor and had surgery in January 
2003.  He described urinary frequency with stress or 
exercise.  He denied any urinary tract infections, bladder 
stones, renal colic, or nephritis.  Following a physical 
examination, the diagnosis was recurrent varicocele with 
enlargement of the left testicle and edema and swelling of 
the scrotum; and varicocele enlargement of his scrotum is, 
causing his bladder problems with increased frequency of 
urination and dysuria.  No opinion regarding the etiology of 
the varicocele was requested or provided.

Private treatment records from Flowers Hospital dated in 
December 2003 reflect that the Veteran presented with left 
flank pain.  He denied any prior history of stones.  The 
following day he underwent a procedure for a left distal 
uretal calculus (kidney stone).  His past surgical history 
for left varicocele was noted in the records.

In a private urological consultation report from M. S., M.D., 
dated in December 2003, the Veteran complained of fullness of 
the left hemiscrotum.  Dr. S. reported a hydrocele on 
physical examination, but noted that a varicocele was 
difficult to evaluate due to the presence of presumed 
hydrocele and recommended a scrotal ultrasound.  A radiology 
report of a scrotal ultrasound from Flowers Hospital also 
dated in December 2003 listed an impression that included 
bilateral dilated veins suspicious for varicoceles.

In private treatment notes dated in June 2004 from M. S., 
M.D., who treated the Veteran for his kidney stone, Dr. M. S. 
suspected that the Veteran had an inguinal hernia and noted 
that moderate-sized varices were present.

With his substantive appeal received in August 2004, the 
Veteran stated that

[y]a'll say that just because none of my conditions 
are in my military medical records, ya'll don't 
want to grant me disability.  Well, some conditions 
are discovered at a later time and date....When I 
noticed I had a build up in my groin, I didn't 
think much about [it] until I started seeing a 
doctor....I also didn't have an overactive bladder 
before I went into service, but I got it while I 
was in.

In March 2005, the Veteran testified in a hearing before RO 
personnel on the issues of the left varicocele and bladder 
dysfunction.  He testified that he first noticed swelling in 
his groin area (and urinary frequency) mid-way through basic 
training, but he stated that it was nothing bad that he had 
to see a doctor, and he did not talk with anyone about his 
observation.  He testified in three separate statements 
during the hearing that he was prompted to seek medical 
attention in December 2002 due to urinary frequency or 
because he was "having to use the bathroom a lot," and 
there was a little pain and increased swelling.  He believed 
his varicocele was caused by strenuous activity during boot 
camp.  

In November 2008 the Veteran testified at a personal hearing 
before the Board that he first noticed swelling and pain in 
his groin mid-cycle in basic training, but did not seek any 
treatment until just before his unit was scheduled to deploy 
in 2002, when a private physician diagnosed a left varicocele 
and performed corrective surgery.  He testified that he still 
has a little pain from time to time, but was not aware of any 
recurrence of the varicocele.  He testified that a big lump 
in his groin prompted him to visit a doctor, but he had the 
lump since mid-cycle of basic training, which involved 
strenuous activity, in 2000.  He denied any injury.

In the May 2009 Joint Motion for Remand the parties agreed 
that the January 2009 Board decision that denied the 
Veteran's claim for service connection for a recurrent left 
varicocele did not adequately consider and discuss the impact 
of the Veteran's lay statements with respect to his reported 
symptoms of "swelling in the groin" area mid-way through 
his basic training.

The Board has considered the Veteran and his representative's 
contentions that he has a recurrent left varicocele 
disability incurred during basic training during his period 
of active military service, but finds that service connection 
is not warranted.

Initially, the Board points out that a hydrocele, which was 
identified during the Veteran's March 2000 ANG enlistment 
examination, is clinically distinguished from a varicocele, 
the disability for which the Veteran underwent surgery and 
sought service connection.  A "hydrocele" is defined as "a 
circumscribed collection of fluid, especially a collection of 
fluid in the tunica vaginalis testis or along the spermatic 
cord."  Dorland's Illustrated Medical Dictionary 870 (30th 
ed. 2003).  A varicocele is a "condition manifested by 
abnormal dilation of the veins of the spermatic cord, [which 
results] in impaired drainage of blood into the spermatic 
cord veins when the patient assumes the upright position." 
Stedman's Medical Dictionary 1907 (26th ed. 1995).  Nici v. 
Brown, 9 Vet App 494 (1996) 

The Board also points out as a preliminary matter that 
because a varicocele is a disease or condition, rather than 
an injury, the evidence must show inception of a varicocele 
(that a varicocele was present) during the four-month period 
of active duty for training between May and September 2000.   
38 C.F.R. §§ 3.6(a), 3.303(a) (2008).  

As noted, the Veteran's service treatment records from his 
period of ADT contained no complaints or findings suggestive 
of a varicocele.  Nevertheless, he is competent to describe 
his observable symptoms related to his claimed disability.  
See 38 C.F.R. § 3.159(a)(2) (2008) (defining "competent lay 
evidence").  To review, the first complaints of any 
genitourinary problems were of chronic frequency in November 
2002; shortly thereafter, he had an initial surgical 
procedure, a left varicocele recurred in May 2003, he filed a 
claim for VA disability benefits one month later.  In his 
June 2003 claim for VA benefits he stated that the build-up 
of veins in his groin or left testical, which caused pain and 
swelling, started in November 2002.  In September 2003 he 
stated that he was doing maintenance on a truck when he 
suddenly experienced scrotum enlargement with pain; he saw a 
doctor and had surgery in January 2003.  

In August 2004 he seemed to acknowledge that his left 
varicocele was "discovered at a later time and date" and 
stated that he noticed swelling in his groin, but didn't 
think much about it until he saw a doctor.  In March 2005 and 
November 2008 he testified that he had swelling and pain in 
his groin as well as urinary frequency since basic training 
in 2000.  In March 2005 he testified three times that he was 
prompted to seek medical attention in December 2002 because 
he was "having to use the bathroom a lot," and in November 
2008 he testified that a big lump in his groin prompted him 
to visit a doctor.

While the Board concedes that the Veteran is competent to 
describe his own symptoms of groin pain and swelling 
accompanied by urinary frequency, the Board finds that the 
credibility of the Veteran's statements that these symptoms 
occurred between May and September 2000 is diminished by the 
actual medical evidence of record and the totality of the 
Veteran's statements.  First, the Veteran's treatment records 
contained no complaints or findings suggestive of any 
genitourinary problem during his active duty for training, 
and indeed, he explicitly denied any medical problems in 
November 2000 and October 2001.  Therefore, as the medical 
evidence of record contains no complaints, findings, or 
treatment suggestive of a varicocele until more than two 
years after the Veteran's period of ADT, service connection 
for a recurrent left varicocele is not warranted. 

Second, the Board notes that prior to the January 2004 denial 
of the Veteran's claim for service connection, he clearly and 
consistently indicated that his claimed varicocele disability 
began in November 2002, even stating that his scrotum pain 
and swelling started suddenly, and that he then saw a doctor.  
These statements regarding a November 2002 onset of 
symptomatology of a left varicocele are consistent with his 
denials of any medical problems in November 2000 and October 
2001 and are consistent with his actions of seeking medical 
and surgical intervention when he did observe sudden scrotal 
swelling and pain with urinary frequency.  In comparison, 
following the denial of his claim in January 2004, he then 
began to assert that his groin pain and swelling with urinary 
frequency began mid-cycle during basic training in 2000, more 
than two years earlier than he asserted in his original 
claim.  Because his statements regarding the onset of his 
reported symptomatology are internally inconsistent, his 
earlier statements, which were made contemporaneously with 
his medical treatment for the May 2003 recurrence of a left 
varicocele, are more probative.  In conclusion, the Board 
finds that the Veteran's statements that he experienced 
symptoms of a left varicocele during active duty training 
between May and September 2000 are not credible, nor are they 
supported by the medical evidence of record.  

Moreover, the record also includes no competent medical 
opinion establishing a medical relationship between the post-
service diagnosis of a recurrent left varicocele to any 
established event in service, including general in-service 
strenuous activity during basic training or advanced 
individual training, and neither the Veteran nor his 
representative has presented, identified, or alluded to the 
existence of any such opinion.  Without medical evidence of a 
nexus between a claimed in-service disease or injury and the 
present disease or injury, service connection cannot be 
granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Therefore, the Veteran's claim for service connection for a 
recurrent left varicocele must be denied.

The Board has considered the medical evidence and the 
assertions that the Veteran and his representative advanced 
in connection with the claim on appeal.  The Board has 
considered the Veteran's claim that he has a recurrent left 
varicocele disability that was caused by strenuous activity 
during active military service.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994) (emphasis added).  As the Veteran is a 
layperson without the appropriate medical training or 
expertise, he is not competent to render probative (i.e., 
persuasive) opinions on such medical matters.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge.").  Consequently, the lay assertions as to the 
etiology of his claimed recurrent left varicocele have no 
probative value.

For all the foregoing reasons, the claim for service 
connection for a recurrent left varicocele disability must be 
denied.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a recurrent left 
varicocele is denied.


REMAND

In a May 2009 Joint Motion for Remand, the parties agreed 
that the Board should adequately explain whether the 
Veteran's lay statements regarding his alleged symptoms of an 
inguinal hernia beginning in basic training coupled with a 
February 2007 private medical opinion, which opined that it 
was possible that the inguinal hernia was caused or 
exacerbated by strenuous activity during military service, 
warranted a VA examination and opinion.  Upon reviewing the 
lay and medical evidence of record, including an additional 
private medical opinion received in August 2009, the Board 
concludes that a remand is warranted to provide the Veteran 
with a VA examination and opinion to evaluate the nature and 
etiology of his claimed left inguinal hernia disability.  The 
lay and medical evidence pertaining to the Veteran's claimed 
left inguinal hernia disability are summarized below.

In an Army National Guard (ANG) enlistment medical history 
report dated in March 2000, the Veteran denied currently or 
ever having had a rupture or hernia.  A corresponding (ANG) 
enlistment examination report dated in March 2000 listed an 
abnormal genitourinary finding, a left hydrocoele, but noted 
that it was nondisqualifying; no hernia was found on 
examination.  Service treatment records from his period of 
ADT contained no complaints or findings related to any 
genitourinary disorder or hernia.  

The Veteran continued to serve in the Alabama ANG until July 
2003.  In ANG Annual Medical Certificates dated in November 
2000 and October 2001 the Veteran denied any medical problems 
and was found to be "fully fit."  In a new patient note 
from the Urology Clinic of Lower Alabama (Urology Clinic) 
dated in November 2002, he complained of chronic dysuria or 
frequency.  On physical examination there was no swelling or 
inflammation; there were no reports of pain.  The urologist, 
J. F., M.D., assessed frequency syndrome in a young male and 
left scrotal soft mass, and he diagnosed a left varicocele 
approximately one week later following a testicular 
ultrasound.  Additional private treatment records showed 
ongoing evaluation and treatment for a left varicocele until 
the Veteran was medically discharged from the Alabama ANG in 
July 2003 for a varicocele and dysfunctional voiding.

In private treatment notes dated in June 2004 from M. S., 
M.D., who treated the Veteran for a kidney stone, Dr. M. S. 
suspected that the Veteran had an inguinal hernia and 
arranged a CT (computed tomography) scan of the pelvis.  A CT 
scan report from Flowers Hospital dated in July 2004 listed 
an impression of post-operative clips in the left inguinal 
region associated with inguinal hernia containing fat, but no 
bowel.  Treatment records from Flowers Hospital dated in 
August 2004 show that he underwent a surgical procedure to 
repair the left inguinal hernia.

In correspondence received in April 2006 in response to a 
VCAA notice letter pertaining to his claim for service 
connection for a left inguinal hernia, the Veteran stated 
that his hernia "was not present before I entered the 
military, but was discovered after I was discharged."

In correspondence received in September 2006, the Veteran 
asserted that "although the hernia was discovered after 
release from [active duty], it was a result of training while 
attending [advanced individual training] at Fort Leonard 
Wood, in Missouri."  He stated that he strained himself 
while performing training on trucks, "but never pursued 
medical attention."

In February 2007 the Veteran testified in a hearing before RO 
personnel that he first experienced symptoms of an inguinal 
hernia mid-way through basic training, including swelling and 
soreness in his groin, but did not seek any medical treatment 
for it until early 2004 even though he continued to have 
problems throughout his military stay.

In a statement received in April 2007 (dated in February 
2007), J. W., M.D., a private physician who treated the 
Veteran for a left inguinal hernia, opined that it was 
possible that the hernia was caused or exacerbated by 
strenuous activity from military activities.

In the Veteran's substantive appeal received in May 2007, he 
asserted that his left inguinal hernia was caused or 
exacerbated by strenuous activity during his active duty 
period.

In a treatment summary from a private physician, M. B., M.D., 
dated in May 2008, he indicated that the Veteran was seen 
that day for follow-up of left ureteroscopy stone extraction.  
He reported that the Veteran had no further episodes of renal 
colic, and his well-healed [left] inguinal hernia repair was 
noted.

In November 2008 the Veteran testified that he had a hernia 
since 2000 in basic training and dealt with it for four years 
until it was discovered on a [CT] scan and was surgically 
repaired.

In a private medical opinion from G. W., M.D., received in 
August 2009, Dr. G. W., who identified himself as a Board 
Certified Family Practice physician, indicated that he 
reviewed the Veteran's "relevant medical records" and 
conducted a thorough clinical interview of the Veteran.  He 
observed that the Veteran had no history of hernias prior to 
service and was found hernia-free on his service entrance 
examination.  The Veteran reported that he first noticed 
swelling with associated pain in his left lower inguinal 
region following several weeks of extreme physical activity 
and heavy lifting during boot camp, did not seek any medical 
attention, and continued to suffer with the symptoms until 
his surgical repair in August 2004.  Dr. G. W. opined that 
the Veteran's left inguinal hernia most likely originated and 
was the result of his extreme physical activity and heavy 
lifting during boot camp on active duty.  He reasoned that 
inguinal hernias are commonly caused by heavy lifting and 
straining with intense physical exercise.

As noted above, the AMC/RO should schedule the Veteran for a 
VA examination and opinion to evaluate the nature and 
etiology of his claimed left inguinal hernia with scar 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed left inguinal 
hernia with scar disability.  Of 
particular interest are any treatment 
records dated from August 2004 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  The Veteran should be afforded a VA 
medical examination to evaluate the current 
nature and etiology of his claimed left 
inguinal hernia with scar disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
physician performing the examination for 
review of the case, including a copy of 
this remand.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
While obtaining the medical history from 
the Veteran, the examiner is requested to 
obtain an occupational and recreational 
history from the Veteran, including the 
Veteran's occupational duties during his 
period of ANG service that ended in July 
2003, as well as his occupational duties 
and recreational activities before and 
after his separation from the Alabama ANG.  
Following review of the claims folder and 
an examination of the Veteran, the examiner 
is requested to provide a medical opinion 
as to whether it is as least as likely as 
not (50 percent probability or greater) 
that the Veteran has a current left 
inguinal hernia disability with related 
scar that is directly related to disease, 
events, or injuries in military service, 
including injury due to general heavy 
lifting and straining with intense physical 
exercise as alleged by the Veteran.

Opinions should be provided based on the 
results of a review of the medical and lay 
evidence of record, results of a thorough 
examination, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, including an explanation of any 
alternative etiology, should be set forth 
in the examination report. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations, including a discussion of 
whether a referral for extraschedular 
evaluation is warranted under 38 C.F.R. 
§ 3.321.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


